Citation Nr: 0501174	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  99-00 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for chronic low back 
pain with history of lumbar strain, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel


INTRODUCTION

The veteran served on active duty from April 1983 to January 
1989.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1998 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).  

This case was first before the Board in May 2000 when it was 
remanded for review by the RO of evidence submitted by the 
veteran directly to the Board.  This case was again before 
the Board in March 2001 when it was remanded to the RO for 
additional development.

It is noted that the veteran was awarded an increased 
evaluation for his service-connected lumbar spine disability, 
from 10 to 20 percent disabling by a March 2003 rating 
decision.  Because he continues to disagree with the current 
rating assigned, the claim of an increased rating above 20 
percent for this disability remains at issue on appeal.  See 
AB v. Brown, 6 Vet. App. 35 (1993) (a claim remains in 
controversy where less than the maximum available benefits is 
awarded).

In June 2003 the Board undertook additional development of 
the veteran's claim pursuant to authority granted by 
38 C.F.R. § 19.9(a)(2).  Before any additional evidence was 
obtained, however, 38 C.F.R. § 19.9(a)(2) was invalidated by 
the United States Court of Appeals for the Federal Circuit 
(hereinafter, "the Federal Circuit").  See Disabled 
American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  Therefore, in November 2003, the Board 
remanded this case to the RO via the Appeals Management 
Center (AMC), in Washington, D.C., for completion of the 
requested development.

In a September 2002 statement, the veteran stated that he was 
no longer able to work due to his lumbar spine disability.  
He has raised a claim of entitlement to a total rating for 
compensation purposes based upon individual unemployability.  
See Roberson v. Principi, 251 F.3d 1378, 1384 (2001).  This 
issue is referred to the RO for appropriate development.




REMAND

This case is not ready for appellate review.  The veteran has 
not been accorded due process in the consideration of his 
claim.  VA has a duty to assist claimants in the development 
of facts pertinent to their claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5102, 5103, 5104A (West 2002); 38 C.F.R. 
§ 3.159(b) (2004).

First, VA has a duty to notify the claimant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  Second, VA has a duty to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim.  

VA regulations implementing the VCAA are applicable to all 
claims filed on or after the date of enactment of the VCAA, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  See also VAOPGCPREC 7-2003 
(Nov. 19, 2003) (determining that VA regulations implementing 
the VCAA are more favorable to claimants than the law in 
effect prior to their enactment).  The RO has not complied 
with the requirements of the VCAA and the implementing 
regulations for the issue of entitlement to an increased 
evaluation for chronic low back pain with history of lumbar 
strain, currently evaluated as 20 percent disabling.  A March 
18, 2003 letter from the RO failed to notify the veteran of 
the information and evidence not of record that is necessary 
to substantiate the claim.  An April 29, 2004 letter from the 
AMC addressed only the requirements to establish service 
connection for a disability.  Neither letter addressed the 
requirements for entitlement to an increased rating.  The 
confusion created by these inadequate letters is demonstrated 
by a May 16, 2004, statement from the veteran in which he 
explains at length that the symptoms of his lumbar spine 
disability have persisted since his military service.  He 
points to previously submitted evidence to support his 
assertions.

Further, the veteran has undergone multiple VA examinations 
during the pendency of his appeal; however, while most of the 
examination reports indicate that the veteran has pain on 
motion, none of the examination reports specifies the 
beginning and end points of pain within the ranges of motion.  
Regarding musculoskeletal disabilities, such as the veteran's 
lumbar spine disability, functional loss contemplates the 
inability of the body to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance, and must be manifested by 
adequate evidence of disabling pathology, especially when it 
is due to pain.  38 C.F.R. § 4.40 (2004).  A part that 
becomes painful on use must be regarded as seriously 
disabled.  Id.; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Both limitation of motion and pain are necessarily 
recorded as constituents of a disability.  38 C.F.R. §§ 4.40, 
4.45, 4.55, 4.59 (2004); see DeLuca, 8 Vet. App. 202; see 
also Johnson v. Brown, 9 Vet. App. 7 (1996); VAOPGCPREC 36-97 
(December 12, 1997).  Where the record does not adequately 
reveal the current state of the claimant's disability, the 
fulfillment of the statutory duty to assist requires a 
thorough and contemporaneous medical examination.  Suttman v. 
Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  The veteran should 
be provided a current VA spine examination.

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the veteran if further action is required on his part.

1.  Ensure that the notification 
requirements set forth at 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) are 
fully complied with and satisfied 
regarding the issue of entitlement to an 
increased evaluation for a lumbar spine 
disability.  This includes notifying the 
veteran specifically (1) of the 
information and evidence not of record 
that is necessary to substantiate the 
claim, (2) of the information and 
evidence that VA will seek to provide, 
and (3) of the information and evidence 
that the claimant is expected to provide.  
The veteran should also be asked to 
provide any evidence in his possession 
that pertains to the claim.

2.  Provide a VA spine examination to the 
veteran to evaluate the severity of his 
service-connected lumbar spine 
disability.

The claims folder, including the reports 
of VA miscellaneous neurological 
disorders examinations in June 2001 and 
February 2003 and the reports of VA spine 
examinations in July 1998, July 2000, May 
2001, February 2003, should be made 
available to the examiner for review 
before the examination.  The examiner is 
requested to state in the examination 
report that the claims folder has been 
reviewed.

All relevant inquiries on the examination 
worksheet must be completed (including 
stating at what point in the range of 
motion pain begins and ends).  X- rays 
and/or other diagnostic studies should be 
done, as deemed appropriate by the 
examiner.

3.  After the development requested above 
has been completed to the extent 
possible, review the record.  If the 
benefit sought on appeal remains denied, 
furnish a supplemental statement of the 
case (SSOC) to the veteran and his 
representative and give them the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


